Citation Nr: 0914393	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-31 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for opioid dependency, 
to include as secondary to service-connected degenerative 
disc disease, status-post lumbar spine laminectomy L5-S1.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.

3.  Entitlement to an initial compensable evaluation for 
hypertension.

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, status-post lumbar 
spine laminectomy L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had verified active service from October 1987 to 
September 2004, and his DD Form 214 noted an additional three 
years, two months and four days of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in February 2007.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also requested a Travel Board 
hearing.  This hearing was scheduled for November 2008, but 
the Veteran failed to report for the hearing and made no 
attempt to reschedule the hearing.  Thus, the Board finds the 
Veteran's request for a Travel Board hearing to be withdrawn.  
38 C.F.R. § 20.704(d) (2008). 

During the February 2007 DRO hearing, the Veteran, based on 
questions from his representative, raised the issue of 
entitlement to service connection for a digestive disability, 
claimed as diarrhea and constipation, to include as secondary 
to pain medications.  The Board refers this issue to the RO 
for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Opioid Dependency

The Veteran in this case contends that he is entitled to 
service connection for opioid dependency, to include as 
secondary to his service-connected lumbar spine disability.  
Private records associated with the claims file dated March 
2004 (i.e., during active duty) diagnosed the Veteran as 
having lumbar radiculitis and opioid dependence.  The Board 
notes, however, there is no diagnosis of or treatment for 
opioid dependence noted at the time of the Veteran's August 
2004 physical examination prior to retirement.     

Ordinarily, evidence of primary alcohol and drug abuse is 
considered to be "willful misconduct" and, therefore, not 
subject to service connection or compensation on a direct 
basis.  See generally, 38 C.F.R. § 3.301 (2008).   In Allen 
v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the 
Federal Circuit outlined the narrow circumstances in which 38 
U.S.C.A. § 1110 authorized disability compensation for 
alcohol-abuse related disability.  

The Federal Circuit interpreted § 1110 as precluding service 
connection for a disability that resulted from primary 
alcohol abuse (i.e., arising from the voluntary and willful 
drinking to excess).  Id. at 1376.  On the other hand, the 
Federal Circuit held that § 1110 allowed service connection 
in one circumstance - when alcohol abuse arose "secondarily 
from or as evidence of the increased severity of a non-
willful misconduct, service-connected disorder."  Id. at 
1378.  The Federal Circuit further explained:

Veterans can only recover if they can 
adequately establish that their alcohol 
and drug disability is secondary to or 
caused by their primary service-
connected disorder.  We foresee that 
such compensation would only result when 
there is clear medical evidence 
establishing that the alcohol or drug 
abuse disability is indeed caused by a 
Veteran's primary service-connected 
disability.  

Id. at 1381.  Thus, the RO should contact the Veteran and 
request that he identify any and all sources of treatment for 
his claimed opioid dependency as well as information about 
the source(s) of his medications.  After the above 
development is completed, the RO should afford the Veteran a 
VA examination to ascertain the nature and etiology of the 
claimed opioid dependency and its relationship to a service-
connected lumbar spine disability, if any.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).   

II.  Migraine Headaches

The Veteran also contends that he is entitled to a 
compensable initial evaluation for his service-connected 
migraine headaches.  The Veteran was originally granted 
service connection for migraine headaches in the April 2005 
rating decision currently on appeal.  The RO evaluated the 
Veteran's disability as a non-compensable disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, effective October 1, 
2004.  The Veteran timely perfected this appeal.

In February 2007, the Veteran testified before the DRO that 
he experienced migraine headaches approximately two to three 
times per month.  During these attacks, the Veteran indicated 
that he had to rest in a quiet, dark place for about 45 
minutes until the symptoms subsided.  The Veteran further 
indicated that he took prescription medication for his 
migraine headaches, and that he missed work "a day here, a 
day there" because of the headaches.  The DRO also stated on 
the record that "I'll probably get a neurological exam for 
migraines and I think it's time we had a good exam for 
that."  To date, the Board notes that the Veteran has not 
been afforded a VA neurology examination to assess the 
severity of his service-connected migraine headaches.  Thus, 
the RO should schedule the Veteran for such an examination.  
See Green, supra.



III.  Hypertension

The Veteran also contends that he is entitled to a 
compensable initial evaluation for his service-connected 
hypertension.  The Veteran was originally granted service 
connection for hypertension in the April 2005 rating decision 
currently on appeal.  The RO evaluated the Veteran's 
disability as a non-compensable disability under 38 C.F.R. § 
4.1104, Diagnostic Code 7101, effective October 1, 2004.  The 
Veteran timely perfected this appeal.

The Veteran testified in February 2007 that he received 
ongoing treatment for his hypertension from R. Garvin, M.D., 
his primary care provider.  The Veteran also indicated that 
he began seeing Dr. Garvin in 1998.  Additional evidence of 
record suggested that the Veteran intermittently took 
prescribed medications to control his hypertension, but at 
the time of the hearing, he denied taking any such 
medications.  The Board notes that the only records from Dr. 
Garvin associated with the claims file are for 2006.  As 
such, the RO should contact the Veteran and request that he 
provide, or authorize VA to obtain, any and all treatment 
records from Dr. Garvin.

The Board also notes that the DRO stated on the record that 
the Veteran should be afforded a VA examination to assess the 
severity of his service-connected hypertension.  To date, the 
Board notes that the Veteran has not been afforded a VA 
hypertension examination.  Thus, the RO should schedule the 
Veteran for such an examination.  See Green, supra.
  
IV.  Lumbar Spine

The Veteran also asserts that he is entitled to an initial 
evaluation in excess of 20 percent for his service-connected 
lumbar spine disability.  The Veteran was originally granted 
service connection for a lumbar spine disability in the April 
2005 rating decision currently on appeal.  The RO evaluated 
the Veteran's disability as a 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, effective October 1, 
2004.  The Veteran timely perfected this appeal.  

In September 2007, the RO awarded the Veteran a temporary 
total evaluation, effective October 6, 2005, based on 
surgical or other treatment necessitating convalescence.  
Effective January 1, 2006, the RO assigned a 10 percent 
evaluation for his service-connected lumbar spine disability.  

Thereafter, in April 2008, the RO awarded the Veteran (1) a 
20 percent evaluation for his service-connected lumbar spine 
disability, effective October 1, 2004; (2) a temporary total 
rating, effective October 6, 2005; and (3) a 20 percent 
evaluation, effective January 1, 2006.

Private treatment records associated with the Veteran's 
claims file showed extensive treatment for a lumbar spine 
disability both in service and following discharge from 
numerous providers, including A. Molette, M.D., R. Garvin, 
M.D., and W. Leone, M.D.  Additionally, the Veteran testified 
in February 2007 that he began receiving treatment from Drs. 
Molette and Leone in 2001.  A review of the claims file 
suggests that there are outstanding records from these 
providers not currently of record.  Accordingly, the RO 
should contact the Veteran and request that he provide, or 
authorize VA to obtain, any and all treatment records from 
Drs. Molette and Leone.  

The Board also finds that the Veteran should be provided a 
new VA examination to assess the severity of his service-
connected lumbar spine disability.  See Olson v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from September 1, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his service-connected 
migraine headaches, hypertension, and 
lumbar spine disability.  In addition, the 
RO should contact the Veteran and ask him 
to provide, or authorize VA to obtain, any 
and all treatment records from R. Garvin, 
M.D., A. Molette, M.D., and W. Leone, M.D.

The RO should also request that the 
Veteran identify all sources of VA and 
non-VA treatment for his claimed opioid 
dependency, as well as provide information 
about the source(s) of his prescribed 
narcotics.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
September 1, 2007 to the present.  

3.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to determine the 
relationship between the Veteran's claimed 
opioid dependency and his service-
connected lumbar spine disability, if any.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran has an opioid dependency, and if 
so, whether this condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) caused by the Veteran's 
service-connected lumbar spine disability 
and not willful misconduct.  See Allen, 
supra.

If the examiner determines that the 
Veteran does not have an opioid 
dependency, the examiner is asked to 
comment on the March 2004 private 
treatment note from A. Molette, M.D. that 
diagnosed the Veteran as having lumbar 
radiculitis and opioid dependence.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  The Veteran should be afforded a VA 
neurological examination to determine the 
severity of his service-connected migraine 
headaches.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
comment on the nature, severity, and 
frequency of the migraine headaches, to 
include (1) whether the migraine headaches 
are prostrating in nature or whether 
ordinary activity is possible; and (2) 
whether the migraine headaches result in 
severe economic inadaptability.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  The Veteran should also be afforded a 
VA hypertension examination to determine 
the severity of his service-connected 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The examiner must provide a 
complete rationale for any stated opinion.  

6.  The Veteran should also be afforded a 
VA examination to assess the severity of 
his service-connected lumbar spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the lumbar spine.  The examiner 
should also state whether the lumbar spine 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must also specify whether the Veteran has 
any objective neurologic abnormalities 
associated with the lumbar disc disease, 
including, but not limited to the bladder, 
bowel, or either lower extremity.  The 
examiner must provide a complete rationale 
for any stated opinion. 

7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



